              So Ordered.

Dated: March 3rd, 2020
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES BANKRUPTCY COURT
 8                             EASTERN DISTRICT OF WASHINGTON
 9                                           )
     In Re:                                  )      Lead Case No. 19-00478-FPC11
10                                           )      Jointly Administered
     COUNTRY MORNING FARMS, INC. and )
11   COUNTRY MORNING FARMS CATTLE, )                FINDINGS OF FACT AND CONCLUSIONS
     LLC,                                    )      OF LAW REGARDING CONFIRMATION OF
12                                           )      DEBTORS’ SECOND AMENDED PLAN OF
              Debtors/Debtors in Possession. )      REORGANIZATION
13                                           )
                                             )
14
              THIS MATTER come on for hearing on January 16, 2020 for confirmation of Debtors
15
     proposed 2nd Amended Plan of Reorganization (the “Plan”) (ECF #405). William L. Hames and
16
     John W. O'Leary appearing for Debtors; Deborah Crabbe appearing for creditor Bank of the
17
     West; David Eash appearing for creditor EPL Feed, LLC; and James Perkins appearing for the
18
     US Trustee. The court continued the hearing to January 23, 2020, by telephone conference. At
19
     that hearing, the court again continued to February 4, 2020 to allow Bank of the West and
20
     Debtors to propose amendments to the Second Amended Plan, which hearing was reconvened on
21
     February 5, 2020. Mr. Eash appeared at the hearing on January 16 but did not participate in
22
     further hearings.
23
              The court having considered the memorandums filed by counsel, the Declaration of
24
     Michael Zepponi, the Declaration of Neal Gluckman, the Declaration of Deborah Crabbe and
25
     having heard the testimony of Kevin Gilbert, CEO of Debtors, and Lucas Kartic, Debtors’
26
     FINDINGS OF FACT AND CONCLUSIONS OF            HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                  601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                 P.O. BOX 5498
28   REORGANIZATION - 1                                             KENNEWICK, WA 99336-0498
                                                                  (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11        Doc 609    Filed 03/04/20   Entered 03/04/20 11:52:19        Pg 1 of 9
1    financial adviser and, having considered the arguments of Counsel and the subsequent pleadings
2    filed by counsel, makes the following Findings of Fact and Conclusion of Law:
3                                        FINDINGS OF FACT
4           1.     Debtors in possession, Country Morning Farms, Inc (“CMF”) and Country
5    Morning Farms Cattle, LLC, (“CMFC”) collectively referred to as “Debtors” filed Chapter 11
6    proceedings on March 1, 2019. Debtors filed their Second Amended Disclosure Statement and
7    Second Amended Plan of Reorganization on December 4, 2019. The order approving the Second
8    Amended Disclosure Statement and Setting Confirmation was entered by the above entitled
9    Court on December 5, 2019.
10          2.     Debtors gave proper notice of their Second Amended Disclosure Statement,
11   Second Amended Plan of Reorganization, List of Classifying Claims and Interest, Ballot. and
12   notice of the Hearing on Confirmation of the Plan to all creditors and parties in interest as
13   required by FRBP 2002, LBR 2002-1, and LBR 3018-1, as well as other applicable provisions of
14   the bankruptcy code and the Federal Rules of Bankruptcy Procedure. Proof of service of such
15   notice was filed with the court (ECF #509). The date of the Confirmation Hearing was continued
16   for two days. An Amended Notice of Confirmation Hearing was served on all required parties on
17   December 19, 2019 (ECF #515).
18          3.     The following classes of claims are impaired under the plan:
19                 Class 2 allowed secured claims of the Port District of Grant County
20                 Class 3 allowed secured claim of Bank of the West
21                 Class 4 allowed secured claim of Adams County
22                 Class 5 allowed secured claim of the Grant County Treasurer
23                 Class 6 allowed secured claim of CNH Industrial Capital
24                 Class 9 allowed secured claims Kent Farms, Inc/Brad and LaRee Kent
25                 Class 10 allowed secured claim of Sterns National Bank
26
     FINDINGS OF FACT AND CONCLUSIONS OF              HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                    601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                   P.O. BOX 5498
28   REORGANIZATION - 2                                               KENNEWICK, WA 99336-0498
                                                                    (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11        Doc 609    Filed 03/04/20     Entered 03/04/20 11:52:19        Pg 2 of 9
1                   Class 11 allowed secured claim of CHS, Inc d/b/a Sun Basin Growers
2                   Class 12 allowed secured claim of Diversified Financial
3                   Class 13 allowed secured claim of US Small Business Administration
4                   Class 14 allowed secured claim of Wells Fargo Equipment Finance
5                   Class 17 allowed secured claim of Stahl Hutterian Brethren/ Stahl Farms
6                   Class 18 allowed secured claim of All West Select Sires
7                   Class 20 allowed secured claim of First Foundation Bank/ Best Main, Inc
8           4.      Debtors properly filed a Report of Balloting and Ballot Summary. The Report of
9    Balloting and Ballot Summary indicate that both Class 1 priority claims voted for the Plan, Class
10   2 impaired creditor voted for the Plan, Class 3 impaired creditor of Bank of the West voted
11   against the Plan as well as objecting to the Plan, Class 10 impaired creditor voted for the Plan,
12   Class 15 unimpaired creditor voted for the Plan, Class 22 impaired unsecured creditors cast six
13   ballots, with five approving the Plan, which 5 comprise more than half in number and more than
14   2/3s of the amount of claims voting required for the class to accept the Plan, therefore; Class 22
15   accepts the Plan.
16          5.      At the February 5th hearing the Court approved amendments to the Second
17   amended plan and required notice of the amendments to the second amended plan be given to
18   creditors to permit creditors to change their vote. The Court shortened notice period of the Plan
19   amendments to 14 days. Debtors mailed a Notice of Plan Amendment and Opportunity to Revise
20   Ballot and notice of hearing, to all creditors on February 10, 2020. Debtors received 1 ballot
21   from CHS, Inc., dba Sun Basin, Class 11, who did not vote in the initial balloting. The CHS
22   ballot accepts the Plan. The final hearing on confirmation was held on February 26, 2020, by
23   telephone conference hearing. The second amended plan with the amendments approved at the
24   February 5th hearing comprise the debtor’s plan of reorganization and are hereafter collectively
25   referred to as the “Plan”.
26
     FINDINGS OF FACT AND CONCLUSIONS OF               HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                     601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                    P.O. BOX 5498
28   REORGANIZATION - 3                                                KENNEWICK, WA 99336-0498
                                                                     (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11          Doc 609    Filed 03/04/20    Entered 03/04/20 11:52:19         Pg 3 of 9
1           6.      No ballots other than those identified in the Report of Balloting, and the ballot
2    received in the second round of voting from CHS have been received by Debtors.
3           7.      The Plan has been accepted in writing by at least one non-insider class of
4    impaired creditors as required by 11 U.S.C. § 1129(a)(10), The provisions of Chapter 11, Title
5    11 of the United States Code as well as other applicable law.
6           8.      The Plan treatment of the U.S. Small Business Administration, Class 13, as set
7    forth in Debtors’ Second Amended Plan is stricken and replaced with the following paragraph:
8                   “The Small Business Administration has a security interest in equipment and real
9           estate commonly known as 225 North Country Rd. Warden WA (along with the rents
10          therefrom) that is owned by Debtors and a secured claim in the amount of $306,337.82.
11          It is anticipated adequate protection payments will be made to the SBA in the amount of
12          $5,221.00 prior to the Effective Date.
13                  “Thereafter, monthly payments for this loan shall be calculated based on a 219-
14          month amortization at 3.0% interest. Monthly payments of principle and interest will be
15          made in the amount of $1,819.49. A balloon payment constituting the then remaining
16          principal and accrued interest shall be due the 120th month following the Effective Date.
17                  “In addition to the remedies set forth in Article VIII of the Amendments to the
18          Second Amended Plan, in the event of default to the SBA pursuant to Article VIII of the
19          Plan, the interest rate on the balance of the SBA obligation at time of default shall revert
20          to 5.19%.”
21          9.      Debtors disclosed the identity of family members and individuals who are officers
22   or directors of CMF or CMFC and the continuance of those individuals in management
23   positions. Debtors also disclosed the identity of insiders and their compensation.
24          10.     New management in the person of Gale Noyes assumed the CEO position
25   approximately 17 months prior to filing. One month after filing, Kevin Gilbert became CEO of
26
     FINDINGS OF FACT AND CONCLUSIONS OF                HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                      601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                     P.O. BOX 5498
28   REORGANIZATION - 4                                                 KENNEWICK, WA 99336-0498
                                                                      (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11         Doc 609     Filed 03/04/20     Entered 03/04/20 11:52:19        Pg 4 of 9
1    the company. New management changed the policies and procedures of the company to ensure
2    that management is more effectively working together toward common goals.
3           11.     There is no governmental regulatory agency that controls Debtors rates and no
4    approval from governmental regulatory agency is needed to set CMF or CMFC rates.
5           12.     No 1111(b)(2) Claims have been made any secured creditor.
6           13.      Debtors filed the above-captioned Chapter 11 proceedings on a voluntary basis.
7    Therefore, no fees are due to any involuntary creditors. Both CMF and CMFC are entities; CMF
8    is a corporation and CMFC is a limited liability company. Neither company owes child support
9    or domestic support obligations. Neither company has unpaid wage claims nor claims for
10   commissions. Neither company has any claims for non-payment to any employee benefit plan.
11   Neither company operates a grain storage facility. Neither company owes a debt to fishermen.
12   There are no claims made by any creditors for pre-petition deposits for purchase or lease of
13   products for any creditor’s personal family or household use. Neither debtor, CMF nor CMFC,
14   owes the bankruptcy court for any fees. Debtors are not paying retiree benefits; therefore, no
15   retiree benefits will be affected by the Plan. As to 11 U.S.C. § 1129(a)(15), neither CMF nor
16   CMFC is an individual. Therefore, 11 U.S.C. §1129(a)(15) is inapplicable.
17          14.      The Court finds the Plan has been proposed in good faith and not by any means
18   forbidden by law. All payments made or promised by Debtors under the Plan for services, or for
19   cost and expenses incident to the case, have been fully disclosed to the Court and are reasonable
20   and have been approved, or if they are to be fixed after confirmation of the Plan, will be subject
21   to approval by the court. Prior to filing Debtors’ bankruptcy petitions, Country Morning Farms,
22   Inc. was owned 100% by Robert and Gerry Gilbert, Country Morning Farms Cattle, LLC is also
23   100% owned by Robert and Gerry Gilbert. The ownership will not be changed after
24   confirmation. After confirmation the reorganized Debtors intend to continue employing insiders
25   as described on page 6 and page 7 of the Second Amended Disclosure Statement.
26
     FINDINGS OF FACT AND CONCLUSIONS OF               HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                     601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                    P.O. BOX 5498
28   REORGANIZATION - 5                                                KENNEWICK, WA 99336-0498
                                                                     (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11        Doc 609      Filed 03/04/20    Entered 03/04/20 11:52:19         Pg 5 of 9
1           15.     Each holder of a claim or interest has accepted the Plan or will receive or retain
2    under the Plan property of a value, as of the effective date of the Plan, that is not less than the
3    amount that such hold would receive or retain if Debtors were liquidated under Chapter 7 of the
4    Bankruptcy Code on such date.
5           16.     With respect to creditors who did not vote and Bank of the West, the Debtors’
6    Second Amended Plan of Reorganization as amended does not discriminate unfairly and is fair
7    and equitable with respect to Bank of the West and each class of claims or interests that is
8    impaired and has not accepted the Plan.
9           17.     Debtors’ profitability through September 2019, was up 54% over the same period
10   in 2018, as measured by earnings before interest, taxes, depreciation and amortization
11   (EBITDA).
12          18.     The dairy herd health is good. There is no present need for Debtors to purchase
13   additional heifers because their heifer replacement program is sufficient to maintain herd size.
14   The size of the milking dairy herd should remain relatively constant and Bank of the West’s
15   collateral in the dairy herd should not decrease because cows are replaced upon their deaths.
16          19.     Bank of the West is an over-secured creditor.
17          20.     Confirmation of the Plan is not likely to be followed by liquidation, or the need
18   for further financial reorganization of Debtors.
19          21.     All creditors were given notice of the confirmation hearing. One objection was
20   filed by Bank of the West, which objection is hereby overruled.
21          22.     Salaries for all insiders were disclosed at ECF 48.
22          23.     Debtors’ Second Amended Plan, as amended, can be confirmed.
23                                      CONCLUSIONS OF LAW
24          The court having previously entered its Findings of Fact at ECF #586, and based upon
25   the additional Findings of Fact herein, the pleadings and records of this case, the testimony and
26
     FINDINGS OF FACT AND CONCLUSIONS OF                HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                      601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                     P.O. BOX 5498
28   REORGANIZATION - 6                                                 KENNEWICK, WA 99336-0498
                                                                      (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11         Doc 609     Filed 03/04/20     Entered 03/04/20 11:52:19         Pg 6 of 9
1    other evidence provided at the confirmation hearing, the Court makes the following Conclusions
2    of Law:
3           1.      The requirements for confirmation of the Plan imposed by the Bankruptcy Code,
4    Federal Rules of Bankruptcy Procedure and other applicable law, including the requirements of
5    11 U.S.C. § 1129, have been met.
6           2.      The plan treatment of the US Small Business Administration should be amended
7    as described in the above Findings of Fact.
8           3.      To the extent the above-entered Findings of Fact are in fact Conclusions of Law,
9    such findings are hereby incorporated into these Conclusions of Law and should be denominated
10   as such.
11          4.      The provisions of Chapter 11 have been complied with, and the Plan has been
12   proposed in good faith and not by any means forbidden by law.
13          5.      Any and all payments for professional services, including authorization required
14   by 11 U.S.C. § 327 and 330, shall remain subject to bankruptcy Court approval notwithstanding
15   confirmation of the Plan.
16          6.      The salaries and consulting fees paid to the insiders disclosed by the Debtors
17   comply with the requirements of 11 U.S.C. § 1129(a)(5).
18          7.      No government regulatory commission or agency is required to approve the Plan
19   or terms of the Plan.
20          8.      Debtors’ Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7) in that each
21   impaired class that has not accepted the Plan will receive value as of the effective date of the
22   Plan, that is not less than the amount of such claim it would receive if Debtors were liquidated
23   under Chapter 7 of the Bankruptcy Code.
24          9.      The impaired classes entitled to vote on the Plan who have not accepted the Plan
25   are the non-voting classes. Debtors’ Second Amended Plan of Reorganization, as amended, does
26
     FINDINGS OF FACT AND CONCLUSIONS OF              HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                    601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                   P.O. BOX 5498
28   REORGANIZATION - 7                                               KENNEWICK, WA 99336-0498
                                                                    (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11          Doc 609    Filed 03/04/20   Entered 03/04/20 11:52:19        Pg 7 of 9
1    not discriminate unfairly and is fair and equitable with respect to the impaired non-voting classes
2    and objecting creditor Bank of the West. As a result, the Plan can be confirmed notwithstanding
3    the provisions of 11 U.S.C. § 1129(A)(8).
4           10.     Administrative priority claims described by 11 U.S.C. § 503(b) and 11 U.S.C. §
5    507(A)(2) are provided for as required by 11 U.S.C. § 1129(A)(9). At least one impaired class
6    has accepted the Plan and, therefore, the Plan meets the requirements of 11 U.S.C. §
7    1129(A)(10).
8           11. Confirmation of the Plan is not likely to be followed by liquidation or the need for
9    further financial reorganization of Debtors.
10          12.     The effective date of the Plan will be the first business day following the date on
11   which the confirmation becomes a final non-appealable order. Debtors are authorized and
12   directed to begin substantial consummation of the Plan on the effective date,
13          13.     Each holder of a claim or interest that has accepted the Plan the non-voting
14   classes, and Bank of the West, shall retain the liens securing their respective claims and will
15   receive deferred cash payments totaling at least the amount of such claim of a value, as of the
16   effective date of the Plan, of at least the value of the holder’s interest in the estate’s interest in
17   the property. If there is any sale of a secured lender’s property, the secured lender’s lien shall
18   attach to the sale proceeds and such proceeds shall be delivered to secured lender at closing of
19   any sale unless otherwise agreed to in writing by the secured lender.
20          14.     The identity of any insider that will be employed or retained by Debtors and their
21   compensation has been fully disclosed at ECF 48.
22          15.     The amendments to Debtors’ Second Amended Plan of Reorganization (ECF 592)
23   were served on all parties pursuant to the applicable provisions of Title 11 and all applicable
24   bankruptcy rules and are hereby incorporated into the Debtor’s Second Amended Plan of
25   Reorganization.
26
     FINDINGS OF FACT AND CONCLUSIONS OF                 HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                       601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                      P.O. BOX 5498
28   REORGANIZATION - 8                                                  KENNEWICK, WA 99336-0498
                                                                       (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11         Doc 609      Filed 03/04/20      Entered 03/04/20 11:52:19         Pg 8 of 9
1           16.     All payments made or promised by Debtors to any other person or entity for
2    services rendered or for reimbursement of costs and expenses incurred in connection with the
3    Plan or incident to this case, have been fully disclosed to the Court, are reasonable and are
4    hereby approved; but if such services, costs or expenses arise after confirmation of the Plan, such
5    payments will be subject to approval of the court.
6           18.     The Debtors’ Plan can be confirmed.
7                   DATED THIS 3rd day of March of 2020.
8                                          Presented by:
9                                          HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
                                           Attorneys for Debtors
10

11                                         BY:     /s/ William L. Hames
                                                 WILLIAM L. HAMES, WSBA #12193
12                                               JOHN W. O’LEARY, WSBA #33004
13                                         Agreed as to form:
14                                         FOSTER GARVEY, P.C
                                           Attorneys for Creditor Bank of the West
15
                                           BY:     /s/ Deborah A. Crabbe (w/permission)
16                                               DEBORAH A. CRABBE, WSBA #22263
17                                         FELTMAN EWING, P.S.
                                           Attorneys for EPL Feed, LLC
18
                                           BY:    /s/ David E. Eash (w/permission)
19                                               DAVID E. EASH, WSBA #6684
20                                         OFFICE OF THE UNITED STATES TRUSTEE
21                                         BY:     /s/ James Perkins (w/permission)
                                                 JAMES PERKINS, WSBA #12996
22
                                           OFFICE OF THE UNITED STATES ATTORNEY
23                                         For the U.S. Small Business Administration
24                                         BY:     /s/ Brian M. Donovan (w/permission)
                                                 BRIAN M. DONOVAN, WSBA #41121
25                                               Assistant United States Attorney
26
     FINDINGS OF FACT AND CONCLUSIONS OF                  HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
27
     LAW REGARDING CONFIRMATION OF                                        601 W. KENNEWICK AVENUE
     DEBTORS’ SECOND AMENDED PLAN OF                                                       P.O. BOX 5498
28   REORGANIZATION - 9                                                   KENNEWICK, WA 99336-0498
                                                                        (509) 586-7797 / Fax (509) 586-3674

     19-00478-FPC11         Doc 609     Filed 03/04/20       Entered 03/04/20 11:52:19        Pg 9 of 9
